     Case 2:17-cv-12039-WBV-MBN Document 106 Filed 12/04/18 Page 1 of 12




                          UNITED STATES DISTRICT COURT

                         EASTERN DISTRICT OF LOUISIANA

 CALLAIS CAPITAL
 MANAGEMENT, LLC                                    *     CIVIL ACTION NO. 17-12039
                                                    *
                                                    *     SECTION “A”
                                                    *
 VERSUS
                                                    *     JUDGE ZAINEY
                                                    *
 BRIAN WILHITE, EMMALEIGH
                                                    *     MAGISTRATE NORTH
 WILHITE, MICHAEL WORLEY,
                                                    *
 BRIAN MAY, JOHN DURHAM,
                                                    *
 BRETT FAVRE, DIMITRIOS
                                                    *
 BACHADAKIS, JON GREGG, MIKE
                                                    *
 HAMMER, PONTCHARTRAIN
                                                    *
 CAPITAL, LLC, AND ANDREW
 GARCIA
 ***************************************************************************

PLAINTIFF’S OPPOSITION TO DEFENDANT DIMITRIOS BACHADAKIS’S RULE
 12(b)(2) MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION AND
             ALTERNATIVE RULE 12(b)(6) MOTION TO DISMISS

       NOW INTO COURT, through undersigned counsel, comes Plaintiff Callais Capital

Management, LLC (“CCM”), and respectfully files the following Opposition to Defendant Dimitrios

Bachadakis’s Rule 12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction and Alternative

Rule 12(b)(6) Motion to Dismiss. (Rec. Doc. 83; “Dismissal Motion”). In accordance with Local

Rule 7.4, CCM respectfully submits the accompanying memorandum in support of this motion.

       WHEREFORE, CCM respectfully requests this Court deny the Dismissal Motion with

prejudice.
     Case 2:17-cv-12039-WBV-MBN Document 106 Filed 12/04/18 Page 2 of 12



                                           Respectfully submitted,
                                           CARA STONE, LLP

                                           /s/ Adam V. Vickers
                                           William F. Large, Bar Roll No. 34837
                                           Adam Vickers, Bar Roll No. 34992
                                           Mark Graffagnini, Bar Roll No. 30527
                                           650 Poydras Street, Suite 1130
                                           New Orleans, LA 70130
                                           (504) 265-9955 (phone/fax)
                                           wlarge@carastone.com
                                           avickers@carastone.com
                                           mg@carastone.com
                                           Counsel for Callais Capital Management, LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that on 30th day of November, 2018, I caused to be served via the Court’s

CM/ECF system the foregoing on all counsel of record.

                                                    /s/ Adam V. Vickers




                                                2
     Case 2:17-cv-12039-WBV-MBN Document 106 Filed 12/04/18 Page 3 of 12



                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

 CALLAIS CAPITAL
 MANAGEMENT, LLC                                       *     CIVIL ACTION NO. 17-12039
                                                       *
                                                       *     SECTION “A”
                                                       *
 VERSUS
                                                       *     JUDGE ZAINEY
                                                       *
 BRIAN WILHITE, EMMALEIGH
                                                       *     MAGISTRATE NORTH
 WILHITE, MICHAEL WORLEY,
                                                       *
 BRIAN MAY, JOHN DURHAM,
                                                       *
 BRETT FAVRE, DIMITRIOS
                                                       *
 BACHADAKIS, JON GREGG, MIKE
                                                       *
 HAMMER, PONTCHARTRAIN
                                                       *
 CAPITAL, LLC, AND ANDREW
 GARCIA
 ***************************************************************************

 PLAINTIFF’S MEMORANDUM IN SUPPORT OF OPPOSITION TO DEFENDANT
DIMITRIOS BACHADAKIS’S RULE 12(b)(2) MOTION TO DISMISS FOR LACK OF
  PERSONAL JURISDICTION AND ALTERNATIVE RULE 12(b)(6) MOTION TO
                            DISMISS

       This is a securities fraud and misrepresentation case. Plaintiff Callais Capital Management,

LLC (“CCM”), a Louisiana company located in Thibodaux, Louisiana, invested $16,750,000.00 into

Defendants’ company, Sqor, Inc. (“Sqor”). Defendant Dimitrios Bachadakis (“Bachadakis”) was on

the Sqor board of directors at all material times. (Rec. Doc. 83, p. 9, herein, “Dismissal Motion”).

Bachadakis visited Louisiana regarding Sqor business and spoke directly with CCM representatives

in Louisiana multiple times to persuade CCM to invest in Sqor. (See Affidavit of Harold J. Callais,

II, attached as Exhibit “1”; Affidavit of Mark J. Graffagnini, attached as Exhibit “2”; Rec. Doc. 42-

2, Declaration of Dimitrios Bachadakis, ¶¶9-12). Bachadakis attended multiple conference calls and

meetings with CCM representatives to elicit CCM’s investments. See id. Bachadakis also sent his




                                                  3
      Case 2:17-cv-12039-WBV-MBN Document 106 Filed 12/04/18 Page 4 of 12



representative Ralf Busse to Louisiana to speak and act for Bachadakis as his representative,

employee and proxy to elicit CCM investments. (Exhs. 1 and 2).

       Bachadakis has nevertheless moved to dismiss this action for purported lack of personal

jurisdiction. (Rec. Doc. 83). CCM opposes Bachadakis’s motion because this Court has personal

jurisdiction over Bachadakis based on specific jurisdiction. Bachadakis exercised sufficient

minimum contacts with the State of Louisiana such that this Court’s exercise of jurisdiction over

Bachadakis comports with traditional notions of fair play and substantial justice.

       Bachadakis also seeks dismissal pursuant to Rule 12(b)(6). In support thereof, Bachadakis

adopted and incorporated the Rule 12(b)(6) motion to dismiss filed by Defendants Brian Wilhite,

Emaleigh Wilhite, Michael Worley, Brian May, John Durham, Brett Favre and Jon Gregg on March

16, 2018. (Rec. Doc. 83). Likewise, CCM adopts and incorporates its Opposition to the Defendants’

Rule 12(b)(6) motion to dismiss, which CCM filed on November 25, 2018. (Rec. Doc. 97). CCM

reasserts its position and supporting arguments stated in Rec. Doc. 97 as if fully set forth herein in

extenso against Bachadakis.

       This Memorandum shall otherwise set forth CCM’s grounds for opposition to Bachadakis’s

motion to dismiss for lack of personal jurisdiction.

I.     APPLICABLE LAW.

       The plaintiff bears the burden of establishing personal jurisdiction by a prima facie showing

when a non-resident defendant moves to dismiss for lack of personal jurisdiction. See Schindler v.

Dravo Basic Materials Co., Inc., No. CV 17-13013, 2018 WL 2290029, at *2 (E.D. La. May 18,

2018) (citing Luv N' care, Ltd. v. Insta-Mix, Inc., 438 F.3d 465, 469 (5th Cir. 2006)). The Court may

consider “affidavits, interrogatories, depositions, oral testimony, or any combination of the

recognized methods of discovery” to determine whether it has personal jurisdiction. Id. (quoting



                                                   4
      Case 2:17-cv-12039-WBV-MBN Document 106 Filed 12/04/18 Page 5 of 12



Stuart v. Spademan, 772 F.2d 1185, 1192 (5th Cir. 1985)). The Court “must resolve all undisputed

facts submitted by the plaintiff, as well as facts contested in the affidavits, in favor of jurisdiction.”

Id. (quoting Luv N’ care, 438 F.3d at 469). “When a plaintiff makes its prima facie case that the

defendant has ‘minimum contacts' with the forum state, the burden of proof shifts to the defendant

to show that the exercise of jurisdiction would be unreasonable.” Id. (quoting Luv N’ care, 438 F.3d

at 473).

       The long-arm statute of the forum state must confer the authority to exercise personal

jurisdiction. See id. (citing Latshaw v. Johnson, 167 F.3d 208, 211 (5th Cir. 1999)). The exercise of

jurisdiction “must not exceed the boundaries of the Due Process Clause of the Fourteenth

Amendment.” Id. The Louisiana long-arm statute extends jurisdiction “to the full limits of due

process.” Id. (citing Planet Beach Franchising Corp. v. C3Ubit, Inc., No. Civ.A. 02-1859, 2002 WL

1870007 at *2 (E.D. La. Aug. 12, 2002)). Therefore, this Court must determine whether the exercise

of jurisdiction “would comport with the constitutional requirements of due process.” See id.

       Due process is satisfied when (1) the defendant purposefully availed himself of the benefits

and protections of the forum by establishing “minimum contacts” with the state, and (2) “the exercise

of jurisdiction over the defendant does not offend traditional notions of fair play and substantial

justice.” Id. (citing Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). The “minimum

contacts” inquiry is fact-intensive. Id. Courts consider whether “the defendant purposefully directed

his activities towards the forum state, such that he could reasonably foresee being hailed into court

there.” Id. (quoting Southern Marsh Collection, LLC. v. C.J. Printing Inc., Civil Action No. 14–495,

2015 WL 331919 at *1 (M.D. La. Jan. 26, 2015) (citing Luv N' Care Ltd., 438 F.3d at 470)).

“Minimum contacts may give rise either to ‘specific’ personal jurisdiction or ‘general’ personal




                                                     5
      Case 2:17-cv-12039-WBV-MBN Document 106 Filed 12/04/18 Page 6 of 12



jurisdiction.” Id. quoting (Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco

Cty., 137 S. Ct. 1773, 1780 (2017)).

       Specific Jurisdiction Principles.

       The Supreme Court confirmed the basic principles underlying specific jurisdiction in Walden

v. Fiore, 134 S. Ct. 1115 (2014). This issue depends on facts: “the ‘minimum contacts’” between the

defendant and the forum state “necessary to create specific jurisdiction.” Id. at 1121. Accordingly,

the specific jurisdiction inquiry focuses on the “relationship among the defendant, the forum, and the

litigation.” Id. (citations omitted). In particular, “the defendant’s suit-related conduct must create a

substantial connection with the forum State.” Id.

       The Fifth Circuit uses a three-part analysis to determine whether specific jurisdiction exists:

       (1) whether the defendant has minimum contacts with the forum state, i.e., whether it
       purposely directed its activities toward the forum state or purposely availed itself of
       the privileges of conducting activities there; (2) whether the plaintiff's cause of action
       arises out of or results from the defendant’s forum-related contacts; and (3) whether
       the exercise of personal jurisdiction is fair and reasonable.

Schindler, No. CV 17-13013, 2018 WL 2290029 at *3 (quoting Luv N' care, 438 F.3d at 469). There

must be an affiliation between the forum and the underlying controversy. See id. Temporal

limitations do not apply to specific jurisdiction. See id.

       The specific jurisdiction calculus in this case involves whether Bachadakis “purposefully

availed himself of the of the benefits and protections of the forum state by establishing ‘minimum

contacts’ with the forum state,” and whether the exercise of jurisdiction over Bachadakis comports

with “traditional notions of fair play and substantial justice.” Alpine View Co. v. Atlas Copco AB,

205 F.3d 208, 215 (5th Cir. 2000). The purposeful-availment inquiry requires an examination of the

facts involving Bachadakis’s purposeful contacts with those involved with misrepresentations made




                                                    6
      Case 2:17-cv-12039-WBV-MBN Document 106 Filed 12/04/18 Page 7 of 12



to CCM in Louisiana – including (as explained below) past and ongoing contacts with Sqor and

activities in and directed toward Louisiana.

       Moreover, agency relationships “may be relevant to the existence of specific jurisdiction.” In

re Chinese-Manufactured Drywall Prod. Liab. Litig., No. MDL 09-2047, 2017 WL 5971622, at *21

(E.D. La. Nov. 30, 2017) (quoting Daimler AG v. Bauman, 571 U.S. 117, 135, 134 S. Ct. 746, 759,

187 L. Ed. 2d 624, 759 n.13 (2014)). The Fifth Circuit holds that “a defendant may be found subject

to personal jurisdiction as a result of the actions of an agent.” O'Quinn v. World Indus. Const., 68

F.3d 471 (5th Cir. 1995) (citing Davis v. Asano Bussan Co., 212 F.2d 558, 563 (5th Cir.1954); Sher

v. Johnson, 911 F.2d 1357, 1362 (9th Cir.1990)).

II.    ARGUMENT.

       A. This Court has specific jurisdiction because Bachadakis has sufficient minimum
          contacts with Louisiana.

       The record contains facts which support this Court’s exercise of personal jurisdiction.

Bachadakis traveled to Louisiana multiple times for Sqor business and to discuss CCM’s investments

with CCM’s representatives. Bachadakis also sent his representative to Louisiana to meet with CCM

regarding its Sqor investments. Bachadakis attended telephone calls with CCM and participated in

misrepresentations of Sqor’s business to CCM. Bachadakis sought to prosper from the business he

conducted with CCM in Louisiana vis-à-vis the CCM investments Bachadakis solicited for Sqor.

       Bachadakis was a Sqor board member. (See Rec. Doc. 74, ¶70). Bachadakis was in charge of

continuing efforts to attract European football (soccer) teams and enter into contracts with them for

Sqor. See id. A substantial portion of anticipated revenues for Sqor would be through Bachadakis’s

efforts, as Sqor represented to CCM and investors that Sqor was making great strides in securing

deals with clubs like Paris St. Germain, FC Barcelona, and Real Madrid (collectively, the “EU

Teams”). See id. Furthermore, Bachadakis solicited potential investors in addition to CCM. See id.

                                                   7
      Case 2:17-cv-12039-WBV-MBN Document 106 Filed 12/04/18 Page 8 of 12



As such, Bachadakis directly and indirectly controlled Sqor, its policy and had great influence over

the direction of Sqor. See id. Bachadakis is therefore a control person and subject to this Court’s

jurisdiction.

        Bachadakis admits he contacted CCM and visited Louisiana multiple times to conduct Sqor

business and elicit CCM’s investments. (See Rec. Doc. 83-2, Declaration of Dimitrios Bachadakis,

¶¶9-12). Bachadakis contacted CCM Managing Director and Chief Investment Officer Harold J.

Callais, II (“Callais”), multiple times regarding Sqor business. (Exh. 1). Bachadakis attended a video

conference call with Callais on or around October 13, 2015, which Callais attended in Thibodaux,

Louisiana. See id. Bachadakis’s employee and representative Ralf Busse (“Busse”) also attended the

call. See id. Bachadakis said he had influence with several professional European soccer teams

including but not limited to the EU Teams. See id. According to Bachadakis, he would facilitate

partnerships between Sqor and the EU Teams, which would increase Sqor’s value and the value of

CCM’s investments therein. See id.

        Bachadakis and Busse visited New Orleans in or around May 20-24, 2016, where they met

with Callais to discuss Sqor business. (Exh. 1). Bachadakis assured Callais he would facilitate

partnerships between Sqor and EU Teams, which would increase the number of Sqor users and,

consequently, increase Sqor’s value and the value of CCM’s investments therein. See id.

        Busse attended a meeting on behalf of Bachadakis as his representative and proxy in or

around May 9-12, 2017, at the law office of Cara Stone, LLP. See id. Callais and Graffagnini attended

the meeting. See id. Bachadakis, through Busse, again pledged to facilitate partnerships between

Sqor and EU Teams, which would increase the number of Sqor users and, consequently, increase

Sqor’s value and the value of CCM’s investments therein. See id. Bachadakis, through Busse, also




                                                   8
      Case 2:17-cv-12039-WBV-MBN Document 106 Filed 12/04/18 Page 9 of 12



admitted that Sqor had misrepresented the number of users it had and the partnerships the Sqor

representatives said they had cultivated or consummated. See id.

       Thereafter, CCM learned from Bachadakis’s associate or representative that the Sqor user

growth metrics were misrepresented. (See Rec. Doc. 74, ¶46). Bachadakis, through Hammer and/or

Wilhite, suggested his co-founder of CIP Holding, AG, may pursue a Sqor franchise license in China

for up to $50 million. (See Rec. Doc. 74, ¶58). Bachadakis, through his representative, disclosed that

the defendants had deceived CCM and routinely attempted to deceive other potential investors

regarding Sqor’s number of social media users and frequency of use. (See Rec. Doc. 74, ¶67; Exh.

1).

       Callais attended a follow-up telephone conference from Thibodaux, Louisiana, with

Bachadakis shortly after the May 2017 meeting. (Exh. 1). Bachadakis’s purpose was to discuss Sqor

business and attempt to obtain additional investments from CCM. See id. Bachadakis again pledged

to facilitate partnerships between Sqor and the EU Teams, which would increase the number of Sqor

users and, consequently, increase Sqor’s value and the value of CCM’s investments therein. See id.

Based on the foregoing, CCM has reason to believe Bachadakis, directly and through Busse,

conducted additional business in Louisiana.

       Moreover, the investment agreements between CCM and Sqor which Bachadakis helped

facilitate were signed in Louisiana by CCM. (See Rec. Doc. 30, Exhibits A-E). The torts Bachadakis

allegedly committed took place in Louisiana, and the losses were felt by CCM in Louisiana.

       Bachadakis submitted a new Declaration with the instant Dismissal Motion in which he added

a paragraph to his original Declaration to address CCM’s allegations of Busse’s imputed acts. (Rec.

Doc. 83-2 ¶13; Rec. Doc. 43-2). Bachadakis declared that Busse did not conduct business on his

behalf as his agent or representative. (Rec. Doc. 83-2 ¶13). However, Bachadakis admitted that Busse



                                                   9
     Case 2:17-cv-12039-WBV-MBN Document 106 Filed 12/04/18 Page 10 of 12



was affiliated with him. See id. Bachadakis did not dispute that Busse attended meetings between

Sqor and CCM in Louisiana. See id. Bachadakis did not state that he clarified to CCM or anyone else

that Busse was not his representative or agent. See id. Bachadakis did not explain why Busse attended

the meetings if not as his agent or proxy. See id. Moreover, Bachadakis did not submit an affidavit

from Busse disputing any jurisdictional facts or allegations.

       The evidence establishes that Bachadakis has sufficient minimum contacts with Louisiana to

support this Court’s exercise of personal jurisdiction. See, e.g., Denmark v. Tzimas, 871 F. Supp.

261, 268-269 (E.D. La. 1994) (a foreign defendant’s single telephone call into Louisiana was

sufficient to support personal jurisdiction).

       B. CCM’s cause of action arises out of or results from the defendant’s forum-related
          contacts.

       Bachadakis’s participation in the fraudulent Sqor scheme was clearly intended to elicit

 CCM’s investments. Bachadakis assured Callais he would facilitate partnerships between Sqor and

 EU Teams, which would increase the number of Sqor users and, consequently, increase Sqor’s

 value and the value of CCM’s investments therein. (Exh. 1; Exh. 2). Bachadakis made his

 misrepresentations to CCM while in Louisiana and during telephone calls with Callais while he was

 in Louisiana. (Exh. 1). The meetings and calls Bachadakis held with CCM in Louisiana helped

 convince CCM to invest in Sqor. (Exh. 1). Bachadakis also extended his misrepresentations to CCM

 through his representative and agent, Busse, while Busse was in Louisiana on his behalf. (Exh. 1).

 Indeed, the purpose of Bachadakis’s communications to CCM was to elicit CCM’s investments.

 Therefore, Bachadakis’s contacts with CCM in Louisiana give rise to this lawsuit.

       C. This Court’s exercise of personal jurisdiction is fair and reasonable.

       Courts consider the following to determine whether the exercise of personal jurisdiction is

 fair and reasonable:

                                                  10
       Case 2:17-cv-12039-WBV-MBN Document 106 Filed 12/04/18 Page 11 of 12



        (1) the burden on the nonresident defendant, (2) the forum state's interests, (3) the
        plaintiff's interest in securing relief, (4) the interest of the interstate judicial system in
        the efficient administration of justice, and (5) the shared interest of the several states
        in furthering fundamental social policies.

 Schindler, No. CV 17-13013, 2018 WL 2290029, at *4 (E.D. La. May 18, 2018) (quoting Luv N’

 care, 438 F.3d at 473).

        This Court would be fair to exercise personal jurisdiction. Bachadakis has retained local

 counsel. Bachadakis has already attended at least one settlement conference with the Court via

 telephone. Louisiana has an interest in a claim that CCM, a Louisiana company, was harmed due

 to fraudulent solicitation of investments in Louisiana. Moreover, CCM has an interest in litigating

 its claims in Louisiana, where it was defrauded and suffered significant losses. Bachadakis does not

 suggest that any other state would be appropriate for litigation of the claims against him. This forum

 is the only reasonable forum in which to resolve CCM’s claims.

III.    CONCLUSION.

        CCM respectfully submits the Court should deny Bachadakis’s motion to dismiss for lack

of personal jurisdiction based on the foregoing.

        In the alternative, CCM will also file a contemporaneous Motion for Leave to Conduct

Jurisdictional Discovery and for Deferral of Consideration of Motion to Dismiss. CCM’s motion will

seek leave to conduct jurisdictional discovery if this Court determines the information at hand is not

sufficient to establish personal jurisdiction over Bachadakis.




                                                      11
    Case 2:17-cv-12039-WBV-MBN Document 106 Filed 12/04/18 Page 12 of 12



                                           Respectfully submitted,
                                           CARA STONE, LLP

                                           /s/ Adam V. Vickers
                                           William F. Large, Bar Roll No. 34837
                                           Adam Vickers, Bar Roll No. 34992
                                           Mark Graffagnini, Bar Roll No. 30527
                                           650 Poydras Street, Suite 1130
                                           New Orleans, LA 70130
                                           (504) 265-9955 (phone/fax)
                                           wlarge@carastone.com
                                           avickers@carastone.com
                                           mg@carastone.com
                                           Counsel for Callais Capital Management, LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that on 30th day of November, 2018, I caused to be served via the Court’s

CM/ECF system the foregoing on all counsel of record.



                                           /s/ Adam V. Vickers




                                               12
